Citation Nr: 0004914	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right knee injury prior to 
August 16, 1993.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right knee injury on and after 
October 1, 1993.

3.  Entitlement to a rating in excess of 10 percent for 
femorotibial degenerative joint disease, chondromalacia 
patella, and popliteal cyst of the right knee prior to 
February 14, 1997.

4.  Entitlement to a rating in excess of 20 percent for 
femorotibial degenerative joint disease, chondromalacia 
patella, and popliteal cyst of the right knee on and after 
February 14, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

The instant appeal arose from a November 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied a claim for an increased rating for 
postoperative residuals of a right knee injury.  A hearing 
officer decision and a subsequent rating decision dated in 
October 1992 granted an increased rating, to 20 percent, 
effective April 1, 1991.  By rating decision dated in 
November 1993, a temporary disability evaluation was assigned 
from August 16, 1993, to September 30, 1993.  Thereafter, a 
20 percent disability evaluation was assigned from October 1, 
1993.

By rating decision dated in September 1999, service 
connection was separately granted for femorotibial 
degenerative joint disease, chondromalacia patella, and 
popliteal cyst of the right knee.  A 10 percent evaluation 
was assigned, effective August 19, 1993, and a 20 percent was 
assigned, effective February 14, 1997.  Since the claim for 
an increased rating for the right knee has not been 
withdrawn, an increased rating above 20 percent for 
postoperative residuals of a right knee injury and above 20 
percent for femorotibial degenerative joint disease, 
chondromalacia patella, and popliteal cyst of the right knee 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

The veteran had a hearing before the undersigned member of 
the Board of Veterans' Appeals (Board) in August 1996.  This 
case was remanded for further development in December 1996.


FINDINGS OF FACT

1.  Postoperative residuals of a right knee injury prior to 
August 16, 1993, were manifested by complaints of pain, 
swelling, locking, instability, grinding and popping.  
Objective medical evidence showed pain, crepitus, quadriceps 
atrophy, no discernable instability, degenerative joint 
disease, and range of motion of at least 0 to 110 degrees.

2.  Postoperative residuals of a right knee injury on and 
after October 1, 1993, were manifested by complaints of pain, 
swelling, locking, instability, grinding and popping.  
Objective medical evidence showed pain, crepitus, quadriceps 
atrophy, and no discernable instability.

3.  Prior to February 14, 1997, femorotibial degenerative 
joint disease, chondromalacia patella, and popliteal cyst of 
the right knee were manifested by range of motion of at least 
0 to 100 degrees with degenerative joint disease, 
chondromalacia patella, and popliteal cyst on magnetic 
resonance imaging (MRI).

4.  On and after February 14, 1997, femorotibial degenerative 
joint disease, chondromalacia patella, and popliteal cyst of 
the right knee were manifested by range of motion of at least 
0 to 135 degrees with degenerative joint disease, 
chondromalacia patella, and popliteal cyst on MRI.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right knee injury prior to 
August 16, 1993, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5258 (1999).

2.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right knee injury on and after 
October 1, 1993, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4,45, 
4.71a, Diagnostic Code 5299-5258 (1999).

3.  The criteria for a rating in excess of 10 percent for 
femorotibial degenerative joint disease, chondromalacia 
patella, and popliteal cyst of the right knee prior to 
February 14, 1997, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (1999).

4.  The criteria for a rating in excess of 20 percent for 
femorotibial degenerative joint disease, chondromalacia 
patella, and popliteal cyst of the right knee on and after 
February 14, 1997, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate these 
claims have been properly developed.  This case has been 
remanded by the Board for further development, and the 
veteran has undergone several VA examinations in connection 
with his claim for benefits.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Service medical records show that the veteran injured his 
knee playing basketball in January 1979 and that he was 
assessed with a ligament tear.  These records also show 
findings of tenderness, limited range of motion, and fluid in 
the knee.  The veteran also reported that his knee gave out.

A review of the record shows that the RO in February 1980 
granted service connection for residuals of a right knee 
injury and assigned a 10 percent disability rating.  In April 
1986 the veteran underwent arthroscopy and chondral shaving.  
An October 1989 rating decision denied an increased rating, 
and the veteran initiated an appeal.  A June 1990 hearing 
officer's decision also denied an increased rating.  The 
veteran did not perfect the appeal.

On January 28, 1991, the RO received a request for an 
increased rating for the right knee disorder.  He had 
undergone arthroscopy with chondroplasty and debridement of 
the synovium that month.  By rating decision dated in April 
1991, a temporary total rating was granted from January 21, 
1991, to March 31, 1991, under the provisions of 38 C.F.R. 
§ 4.30 (1999).  A hearing officer decision and subsequent 
rating decision dated in October 1992 granted an increased 
rating, to 20 percent, effective April 1, 1991.

Rating in excess of 20 percent for postoperative residuals of 
a right knee injury prior to August 16, 1993

The Board has reviewed all the evidence of record concerning 
this time period.  The evidence includes a July 1991 VA 
examination.  The veteran reported that the knee was "sore, 
and it stays in pain."  He noted some swelling and locking, 
some instability, and grinding and popping on motion.  
Physical examination revealed that the veteran slightly 
favored the right knee while walking, and there was slight 
increased heat with soft tissue swelling.  Testing revealed 
some underlying chondromalacia patella.  There was no 
discernable ligament laxity.  Range of motion was 110 degrees 
flexion and 0 degrees extension.  X-rays showed 
osteoarthritic changes.  The diagnosis was post-traumatic 
chondromalacia patella and early osteoarthritis.

During a March 1992 hearing before RO personnel, the veteran 
testified that he was doing physical therapy at home.  He 
also stated that he took Motrin three times daily and that he 
experienced constant pain.  He also reported occasional 
locking, occasional instability, limping, and swelling with 
prolonged standing.  He was employed as a janitor, and he 
used a knee brace at work.  

VA treatment records over this period show complaints of 
right knee pain.  A January 1992 X-ray showed arthritis but 
no effusion.  A February 1992 physical therapy record noted 
full range of motion with crepitus.  The assessment was right 
quadriceps atrophy with right knee pain.  An April 1992 
treatment record revealed 0 to 120 degrees range of motion 
and patellar grind.  The assessment was chondromalacia 
patella.  A March 1993 record showed instability testing was 
negative, but there was pain.

An April 1993 arthrogram revealed a suspected horizontal tear 
in the medial meniscus, a medium-sized Baker's cyst, and 
degenerative changes.  July and August 1993 records note 
complaints of giving way and locking.

The veteran's postoperative residuals of a right knee injury 
have been evaluated, in part, under the provisions of 
Diagnostic Code 5299-5258 as analogous to dislocated 
semilunar cartilage with locking, pain, and effusion into the 
joint.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5258 
(1999).  Twenty percent is the maximum schedular evaluation 
under this Diagnostic Code.

The appellant must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  VAOPGCPREC. 9-98.  As there 
is no medical evidence of recurrent subluxation or lateral 
instability, Diagnostic Code 5257 is not applicable.  

As Diagnostic Code 5258 does not involve limitation of 
motion, entitlement to an evaluation under another Diagnostic 
Code which does involve limitation of motion must be 
considered.  A veteran who has degenerative arthritis and 
limitation of motion of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC. 23-97.  
The Board deems that the situation in this case is analogous 
to that described in VAOPGCPREC. 23-97; thus, it appears that 
the veteran could be rated separately under Diagnostic Codes 
5010, for traumatic arthritis, and 5258.

Traumatic arthritis is rated as degenerative arthritis.  Id.  
Degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Additional disability 
is warranted where there is limitation of flexion (Diagnostic 
Code 5260) or limitation of extension (Diagnostic Code 5261); 
however, the veteran must at least meet the criteria for a 0 
percent rating under one of these Diagnostic Codes.  
VAOPGCPREC. 23-97; Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).  Standard flexion and extension of the knee 
is 0-140 degrees.  38 C.F.R. § 4.71, Plate II (1999).

The medical evidence of record in this case does not show a 
limitation of flexion of the knee which would warrant a 0 
percent evaluation under Diagnostic Code 5260.  Flexion must 
be limited to 60 degrees for a 0 percent rating.  The 
evidence, noted above, shows that the veteran has at least 
110 degrees of flexion.  The medical evidence also does not 
show a limitation of extension of the knee which would 
warrant a 0 percent evaluation under Diagnostic Code 5261.  
The veteran has full extension.  Although there is X-ray 
evidence of arthritis of the right knee, there is no evidence 
of limitation of motion severe enough to warrant a 0 percent 
rating under Diagnostic Code 5260 or 5261.  Therefore, a 
separate 10 percent rating under Diagnostic Code 5010-5260 or 
5010-5261 is not warranted.

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(tibia and fibula, impairment of), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the left 
knee, removal of the semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, additional evaluation is not 
warranted under these regulations as pain is considered in 
the 20 percent evaluation under Diagnostic Code 5258.  
Further, there is no indication that there is additional loss 
of motion due to pain or swelling.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).

Accordingly, a rating in excess of 20 percent for 
postoperative residuals of a right knee injury prior to 
August 16, 1993, is not warranted.

Rating in excess of 20 percent for postoperative residuals of 
a right knee injury
on and after October 1, 1993

The veteran underwent arthroscopy and debridement of the knee 
in August 1993.  By rating decision dated in November 1993, a 
temporary disability evaluation was assigned from August 16, 
1993, to September 30, 1993.  Thereafter, a 20 percent 
disability evaluation was assigned from October 1, 1993, for 
postoperative residuals of a right knee injury.

A February 1994 VA treatment record noted complaints of pain 
with tenderness on examination.  However, there was no 
effusion, crepitus, or instability.  An August 1994 record 
noted mild effusion, range of motion of 0 to 100 degrees with 
crepitus, and no instability.

During an August 1994 hearing before RO personnel, the 
veteran testified that he had lost his job as a janitor.  The 
veteran again complained of pain, swelling, locking, and 
giving way.  He stated that he wore a brace about three weeks 
out of the month.  He had resumed the same level of 
medication that he was taking prior to the August 1993 
surgery.  

During his August 1996 hearing before the undersigned member 
of the Board, the veteran testified that his pain level was 
about a seven on a scale of ten.  The veteran reported that 
he had resigned from a job with the U. S. Post Office due to 
his knee problems; however, he also indicated that he had an 
attendance problem.

A February 1997 VA examination report noted that the veteran 
was self-employed and sold clothing.  The veteran reported 
clicking, popping, swelling, giving way, and a tight 
sensation in the back of the knee.  He stated he could not 
run, squat or stand for prolonged periods because such 
activity causes his knee to swell.  Physical examination 
revealed a relatively normal gait.  A knee brace was removed 
for examination purposes.  

It was noted that the veteran was unwilling or unable to 
squat.  There was no soft tissue swelling, no increased heat, 
and no deformity of the knee.  There was tenderness on 
pressure to the medial aspect of the knee, and there was 
slight disuse atrophy with associated weakness in the thigh 
musculature.  Mild crepitus was audible.  Knee extension was 
0 degrees, and knee flexion was 135 degrees.  There was no 
evidence of laxity of ligaments or instability on testing.  
It was noted that he made facial expressions of pain during 
the positive patellar grinding test.  Chondromalacia patella 
was noted with no other discernable abnormalities.  Small, 
well-healed scars from previous arthroscopic surgeries were 
also noted.  X-rays showed degenerative changes with no 
evidence of effusion.

A March 1997 MRI of the knee showed evidence of a chronic 
anterior cruciate ligament tear.  Other ligaments were 
normal.  Degenerative joint disease was present as was 
chondromalacia patella.  Minimal joint fluid was noted as was 
a small popliteal cyst.  There was no evidence of a definite 
tear of the medial meniscus.

As noted above, twenty percent is the maximum schedular 
evaluation under Diagnostic Code 5258.  As there is no 
medical evidence of instability, Diagnostic Code 5257 is not 
applicable.  VA treatment records and the most recent VA 
examination report found no evidence of laxity or 
instability. 

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(tibia and fibula, impairment of), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the left 
knee, removal of the semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, additional evaluation is not 
warranted under these regulations as pain is considered in 
the 20 percent evaluation under Diagnostic Code 5258.  
Further, there is no indication that there is additional loss 
of motion due to pain or swelling.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).

Accordingly, a rating in excess of 20 percent for 
postoperative residuals of a right knee injury on and after 
October 1, 1993, is not warranted.

Rating in excess of 10 percent for femorotibial degenerative 
joint disease, chondromalacia patella, and popliteal cyst of 
the right knee
prior to February 14, 1997

By rating decision dated in September 1999, service 
connection was separately granted for femorotibial 
degenerative joint disease, chondromalacia patella, and 
popliteal cyst of the right knee.  A 10 percent evaluation 
was assigned, effective August 19, 1993.  As noted above, a 
temporary disability evaluation was assigned from August 16, 
1993, to September 30, 1993.

The veteran's femorotibial degenerative joint disease, 
chondromalacia patella, and popliteal cyst of the right knee 
is evaluated under the provisions of Diagnostic Code 5010 as 
traumatic arthritis substantiated by X-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  The medical 
evidence of record in this case does not show a limitation of 
motion of the knee which would warrant a rating in excess of 
10 percent under Diagnostic Code 5010 prior to February 14, 
1997.

The medical evidence of record over that period does not show 
a limitation of flexion of the knee which would warrant a 
rating in excess of 10 percent under Diagnostic Code 5260.  
Flexion must be limited to 30 degrees for a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  The 
evidence, noted above, shows that the veteran had at least 
100 degrees of flexion.  

The medical evidence also does not show a limitation of 
extension of the knee which would warrant a rating in excess 
of 10 percent under Diagnostic Code 5261.  Extension must be 
limited to 15 degrees for a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  The veteran has full 
extension.  Although there is X-ray evidence of arthritis of 
the right knee, there is no evidence of limitation of motion 
severe enough to warrant a 20 percent rating under Diagnostic 
Code 5260 or 5261.  Therefore, an increased rating under 
Diagnostic Code 5010 is not warranted prior to February 14, 
1997.

Rating in excess of 20 percent for femorotibial degenerative 
joint disease, chondromalacia patella, and popliteal cyst of 
the right knee
on and after February 14, 1997

By rating decision dated in September 1999, a 20 percent 
evaluation was assigned for femorotibial degenerative joint 
disease, chondromalacia patella, and popliteal cyst of the 
right knee, effective February 14, 1997.  The medical 
evidence of record, noted above, does not show a limitation 
of motion of the knee which would warrant a rating in excess 
of 20 percent under Diagnostic Code 5010 on and after 
February 14, 1997.

The medical evidence of record over this period does not show 
a limitation of flexion of the knee which would warrant a 
rating in excess of 20 percent under Diagnostic Code 5260.  
Flexion must be limited to 15 degrees for a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  The 
evidence, noted above, shows that the veteran had 135 degrees 
of flexion during the February 1997 VA examination.  

The medical evidence also does not show a limitation of 
extension of the knee which would warrant a rating in excess 
of 20 percent under Diagnostic Code 5261.  Extension must be 
limited to 20 degrees for a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  The veteran has full 
extension.  Although there is X-ray evidence of arthritis of 
the right knee, there is no evidence of limitation of motion 
severe enough to warrant a 30 percent rating under Diagnostic 
Code 5260 or 5261.  Therefore, an increased rating under 
Diagnostic Code 5010 is not warranted on and after February 
14, 1997.


ORDER

A claim for entitlement to a rating in excess of 20 percent 
for postoperative residuals of a right knee injury prior to 
August 16, 1993, is denied.

A claim for entitlement to a rating in excess of 20 percent 
for postoperative residuals of a right knee injury on and 
after October 1, 1993, is denied.

A claim for entitlement to a rating in excess of 10 percent 
for femorotibial degenerative joint disease, chondromalacia 
patella, and popliteal cyst of the right knee prior to 
February 14, 1997, is denied.

A claim for entitlement to a rating in excess of 20 percent 
for femorotibial degenerative joint disease, chondromalacia 
patella, and popliteal cyst of the right knee on and after 
February 14, 1997, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

